Citation Nr: 1635386	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  15-31 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to March 5, 2015, for the award of special monthly pension (SMP) based on the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to May 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has required the aid and attendance of another for basic needs and safety since the October 28, 2009 date of claim. 


CONCLUSION OF LAW

Entitlement to special monthly pension based on the need for aid and attendance is established effective October 28, 2009.  38 C.F.R. §§ 1502, 1521, 5107, 5110; 38 C.F.R. §§ 3.102, 3.351, 3.352, 3.400 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a claim for SMP based on need for aid and attendance on October 28, 2009.  The claim was initially denied in an August 2010 rating decision because the RO found that the evidence did not show that the criteria for such benefits were satisfied.  The Veteran appealed this decision, and SMP benefits based on aid and attendance were granted in the March 2015 rating decision from which the current appeal stems.  The Veteran states that aid and attendance benefits should be granted back to the October 2009 date of claim.  The Board agrees, for the reasons discussed below.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is  later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b). 

There is no issue as to the date of the Veteran's claim for SMP based on aid and attendance, which was received October 28, 2009.  The issue is when the date of entitlement arose.  The March 2015 rating decision granted the benefits effective March 5, 2015 based on a VA examination report of that date reflecting the examiner's conclusion that the Veteran was sufficiently disabled as to be in need of  regular aid and attendance.  The RO found that the evidence weighed against entitlement prior to that date. 

An increased rate of pension in the form of SMP is provided at the rates set forth in 38 U.S.C.A. § 1521(d) when an otherwise eligible veteran is in need of regular aid and attendance.  38 U.S.C.A. §§ 1521(d); 38 C.F.R. § 3.351(a).   

Entitlement to aid and attendance benefits is based on a showing that the claimant is (1) blind or nearly blind as defined in § 3.351(c)(1); (2) a patient in a nursing home because of mental or physical incapacity; or (3) is significantly disabled so as to need or require the regular aid and attendance of another.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  

The evidence does not show that the Veteran was blind or a patient in a nursing home at the time he submitted the October 2009 claim.  Thus, the issue is whether the evidence establishes a factual need for aid and attendance effective October 2009.  See 38 C.F.R. § 3.351(c)(3); see also 38 C.F.R. § 3.400.

The factors considered in determining the need for aid and attendance include, in pertinent part, the inability to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have physical or mental incapacity which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  Not all of the above disabling conditions need be found to exist in order to grant aid and attendance benefits.  Id.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The balance of the evidence supports a factual finding that the Veteran was in need of regular aid and attendance as of the October 2009 date of claim.  

An October 2009 medical statement for consideration of aid and attendance from a physician reflects a finding that the Veteran needed assistance in bathing and attending to other hygiene needs. 

A July 2010 VA examination report reflects that the Veteran lived alone in a one-story house, and had come to the examination alone by "public transportation and train."  The Veteran stated that he was able to perform grooming, toileting, dressing, undressing, and bathing on his own, which he did on a regular basis, that he prepared all his own meals, and handled his medications.  He did simple chores and washed his clothes.  During the day he stayed at home and watched television or listened to music or the radio.  He reported much difficulty in his daily activities due to imbalances, leg pain, weakness, arthralgias, easy fatigue, shortness of breath, and chest tightness.  He also mentioned frequent falls at home.  Vision loss, hearing loss, slow pace, unstable gait, and ambulation with a cane affected his ability to protect himself from his daily environment.  On examination, the Veteran was frail and had a slow, unstable gait using a cane.  He was able to walk up to a few hundred yards.  The examiner found that the Veteran had marked difficulties in his ability to dress and undress and bathe.  Diagnoses included coronary artery disease with recurrent episodes of chest tightness and decreased functional capacity, chronic obstructive pulmonary disease with easy fatigue and shortness of breath, osteoarthritis with recurrent arthralgias interfering with daily activities, peripheral vascular disease with intermittent claudication interfering with adequate ambulation, multilevel degenerative disc disease and spondylosis, open angle glaucoma that decreased vision, and osteopenia.  The examiner opined that the Veteran performed daily activities alone due to "necessity," with significant difficulties and limitations, and that the above conditions impaired his ability to protect himself from his daily environment.  The examiner concluded that the Veteran was not housebound, but was in need of aid and attendance. 

A June 2009 VA treatment record reflects that the Veteran was functional and independent with regard to all activities of daily living.  However, it was also noted that the Veteran reported multiple falls from standing height, and stated that he tripped over objects on the floor and then fell.  He stated that in the last fall episode he had to be taken to the emergency room for bruises and lacerations as a result of falling on concrete.  Another entry states that the Veteran should be evaluated for walking devices due to his history of falling.  The Veteran was found to exhibit poor insight into his condition.  It was also found that he would benefit from a home care evaluation "given his current social circumstances."  

The March 2015 VA examination report states that the Veteran continued to live alone, and that during weekdays a municipality bus took him to an elderly care center where he ate breakfast, lunch, and snacks.  In the afternoon he was taken to his home, where he prepared his afternoon meal.  His daughter visited him several times per month and helped with housework and chores.  She also took him to the grocery store and on other errands.  The Veteran reported functional impairment and challenges similar to what was recorded in the July 2010 VA examination report.  The VA examiner, the same physician who conducted the July 2010 examination, essentially reiterated the opinion provided in the July 2010 examination report set forth above.  The examiner again concluded that the Veteran required aid and attendance.  The only difference is that the examiner noted that because the Veteran reported many falls, he should not leave the house without an attendant, which thus made him "housebound." 

There is no indication that the March 2015 VA examination was based on facts substantially different from those considered in the July 2010 VA examination, or that the Veteran's physical condition was found to be much worse in March 2015 than in July 2010.  Indeed, in the July 2010 VA examination report, the examiner similarly concluded that the Veteran was in need of aid and attendance.  The only finding that distinguishes the two opinions is that in the former the examiner concluded that the Veteran was not housebound, while in the latter the examiner concluded that he was housebound in that he should have an attendant when he left the house to guard him from falling.  However, establishing that a claimant is in need of aid and attendance does not turn on whether the claimant is housebound, and such is not a requirement.  See 38 C.F.R. § 3.352.  As noted by the examiner, although the Veteran performed his daily activities by himself, this was only out of necessity, meaning that he did not have the ability to avail himself of the assistance of another.  The significant physical conditions described in the July 2010 VA examination report, the limitations recorded in the examination findings, and the examiner's opinion that the Veteran was in need of aid and attendance due to such conditions at the time, constitute probative evidence that a need for regular aid and attendance is established effective the October 2009 date of claim.  In this regard, the Board notes that there is no earlier VA examination on this issue.  Moreover, the October 2009 physician's statement reflecting that the Veteran needed assistance with bathing and attending to other hygiene needs supports entitlement to aid and attendance effective the date of claim. 

Although the July 2009 VA treatment record notes that the Veteran was still independent with regard to all activities of daily living, it was also observed that he had poor insight into his condition, indicating that he might not have realized or appreciated his limitations or the hazards involved, such as due to his being prone to falls.  In this regard, the Veteran reported multiple falls from standing height, one of which required a visit to the emergency room.  Significantly, a home care evaluation was recommended "given his current social circumstances."  Accordingly, this record does not weigh against a need for regular aid and attendance, but in fact supports such a finding notwithstanding the observation that the Veteran was independent in activities of daily living.  Indeed, the Veteran may only have been found to be independent because he reported being so, without realizing that he in fact did need regular aid and attendance.  As noted by the VA examiner, he did his daily activities alone out of necessity.  

Finally, with regard to the Veteran's ability to leave the house, the evidence only shows that he availed himself of public transportation to get to medical appointments or to an elderly care center.  This does not in itself weigh against a need for regular aid and attendance.  See 38 C.F.R. § 3.352(a).  

In sum, the Board finds that the balance of the evidence supports entitlement to SMP based on aid and attendance as of the October 28, 2009 date of claim.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.102, 3.351, 3.352.  Accordingly, an effective date of October 28, 2009 is granted.  See 38 C.F.R. §§ 5110, 5107; 38 C.F.R. §§ 3.102, 3.400; Gilbert, 1 Vet. App. at 55.


ORDER

An effective date of October 28, 2009 is granted for the award of special monthly pension based on the need for aid and attendance of another, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


